DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-5, 9-13, 15-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Task [US 20190284693] in view of Miettinen [US 20160333493] and Wang [Hydrogen permeation properties of CrxCy@Cr2O3/Al2O3 composite coating derived from selective oxidation of a Cr-C alloy and atomic layer deposition].
Claim 1: Task teaches a method of forming a protective coating on a substrate [abstract] where the protective coating comprises multiple layers such as Al2O4/Cr2O3 (multiple layers comprising alternating one or more layers of oxide A and one or more layers of oxide B) [0036] that is deposited by atomic layer deposition [0034-0035]. Task further teaches the respective oxide layers can be deposited by the respective metal precursors and oxidant (such as trimethyl aluminum and ozone) [0037-0038].  Task further teaches the multiple layers can include more than two chemistries as are embodied where two discrete deposited chemistries diffuse together to form a single phase [0036]. 
However, Task does not appear to teach heating the chromium oxide layer to convert from amorphous to crystalline chromium oxide. Miettinen is provided.
Miettinen teaches a chromium containing multilayer coating [abstract], wherein Chromium oxide is deposited and then heat treated to improve the mechanical and physical properties of the coating [0016]. Miettinen further teaches the chromium oxide layer shoes presence of crystalline structures (e.g. eskolaite) [0066]. It would have been obvious to heat treat the chromium oxide layer as taught by Miettinen so as to improve the mechanical and physical properties of the coating [0016] as well as enhance the protective properties [0013]. 

Wang teaches atomic layer depositing Al2O3 onto Cr2O3 and heat treating the Al2O3 to form a crystalline layer (it would have been obvious to one of ordinary skill in the art that the previous form would have been amorphous in order to convert to crystalline) [p21134, col 2, pg 21137, col 1]. It would have been obvious to one of ordinary skill in the art to provide anneal or heat treatment of the AL2O3 layer to convert at least a portion of amorphous region to crystalline as taught by Wang so as to enhance the barrier properties of the Al2O3 layer containing composite [abstract; p 21139 col 2]. 
	Claim 2: Miettinen teaches heating the substrate to a temperature between 400-750 degrees C [0022] and can be for 20-60 minutes [0060]. 
	Claims 3 and 5: Task teaches the thickness of the coatings can range about 0.1 to 10 microns (100 to 10000nm) range, where certain thickness is desired to give adequate environmental protection while reducing fatigue [0040]. Therefore, the thickness is a workable parameter that can be optimize through routine experimentation to achieve desired properties. 
	Claims 9-11: Wang teaches heating the substrate to a temperature of 800 degrees C for 4 hours in air [p 21135 col 1] (oxidizing atmosphere) [Fig. 1]. 	
	Claim 4: although the prior art does not explicitly teach the first annealing step comprises the claimed oxidant species, since Wang teaches air is another operable oxidant for annealing an metal oxide, it would have been obvious to one of ordinary skill in the art to use air as an oxidant for the annealing steps for both metal oxides. 
	Claims 12: it would have been obvious to one of ordinary skill to select from a finite number of possible combinations of sequence for depositing the chromia and alumina multilayer (e.g. first chromia and the second alumina or first alumina and second chromia).
	Claim 13: Task teaches the oxidizing agent could be ozone [0038].

	Claim 19: Miettinen teaches heat treating can be done either after each coating or after depositing a number of coatings [0023]. Hence, it would have been obvious to one of ordinary skill in the art to provide either heat treatments after each coating or after all the coatings are deposited. 
	 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Task in view of Miettinen and Wang as applied to claim 1 above, and further in view of Marquardt [US 20160060758].
	Teaching of the prior art is aforementioned but does not appear to teach including the claimed dopants. Marquardt is provided.
	 Claim 6-7: Marquardt, directed to a protective coating [abstract] teaches an alumina layer can have a dopants of ZnO or HfO2 [0041].
It would have been obvious to one of ordinary skill in the art to provide a dopant to the alumina layer to enhance the coating properties.
	Claim 8: Marquardt teaches that the dopant can be included as trace element that is provided in very low concentrations. Hence, it would have been obvious to one of ordinary skill in the art to optimize the dopant concentration via routine experimentation to the claimed range since such concentrations should be very low. 
	
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Task in view of Miettinen and Wang as applied to claim 1 above, and further in view of Yu [CN104647828].
Teaching of the prior art is aforementioned, but does not appear to teach the substrate is the claimed substrates of claim 14. Yu is provided.
.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Task in view of Miettinen and Wang as applied to claim 15 above, and further in view of Furrer [US 20100252151].
	Task teaches ALD can do non-line of sign capabilities [0046] for a gas turbine engine disk [abstract]. However, the prior art is silent on the aerospace component being part of the interior surface. Furrer is provided.
	Claims 17-18: Furrer teaches the alloy component is a gas turbine engine disk used in a gas turbine engine, which contains a bore portion [0043; Fig. 1], and the alloy may be Ni-based superalloy [0044]. Although not explicit, Furrer does in fact teaches the engine turbine disk is a component that is used in or inside the turbine engine (interior surface), and despite being silent on the claimed aspect ratio, it would have been obvious to one of ordinary skill in the art the surfaces of the inner component of the turbine engine such as the bores would contain a higher aspect ratio, upon which Task teaches ALD achieve non-line of sign capabilities. One of ordinary skill in the art would have recognized the turbine engine disk as an internal component and would contain surfaces of high aspect ratio values. It would have been obvious to one of ordinary skill in the art to provide a nickel based superalloy for the gas engine component since Furrer teaches such material is operable and well known in the aerospace field [0044].

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Task in view of Miettinen and Wang as applied to claim 15 above, and further in view of Liu [Microstructural evolution of the interface between NiCrAly coating and superalloy during isothermal oxidation].
	Teaching of the prior art is aforementioned, where Miettinen teaches two stage heat treatment of a multilayer coating increases diffusion between subsequent layers [0082], but does not appear to teach the base is a nickel aluminum alloy, heating the substrate to have interface diffusion between the nickel aluminum alloy and chromium oxide during the first annealing. Liu is provided.
Claim 20: Liu, directed to a diffusion barrier layer [pg 68, col 2], the base can be a nickel aluminum alloy for such coating systems [abstract, pg 68, col 2]. Liu further teaches there is an interdiffusion zone between the Ni based super alloy and NiCrAly and such Al grains precipitate near the interfaces of the oxides [Fig. 3] after annealing in oxidative atmosphere [pg 65, col 2; conclusion]. It would have been obvious to one of ordinary skill in the art that there would be subsequent inter-diffusion between the sublayer oxides and the NiAl substrate after annealing these types of coating systems since Liu teaches at least some of the migrations of the species such as aluminum may occur.    
Miettinen also teaches heat treating can be done either after each coating or after depositing a number of coatings [0023]. Hence, it would have been obvious to one of ordinary skill in the art to provide either heat treatments after each coating or after all the coatings are deposited. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10633740.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim in the instant application fully encompass the subject matter of the claims of patent application or alternatively the claims of patent application anticipates the claim in the instant application.
Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11028480.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim in the instant application fully encompass the subject matter of the claims of patent application or alternatively the claims of patent application anticipates the claim in the instant application.

Claims 1-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of copending Application No. 16850856.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim in the instant application fully encompass the subject matter of the claims of copending application or alternatively the claims of copending application anticipates the claim in the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/               Primary Examiner, Art Unit 1715